EXHIBIT 4
  From:    Nearing, Carrie cnearing@larsonking.com
Subject:   Brenner / eMD file inspection
   Date:   August 12, 2020 at 2:25 PM
     To:   Jeff Storms (jeff@newmarkstorms.com) jeff@newmarkstorms.com, Stephanie A. Angolkar stephanie@irc-law.com
    Cc:    Jeff Montpetit jeffrey.montpetit@knowyourrights.com, Paul Dworak paul@newmarkstorms.com, Hiveley, Jason M.
           jasonh@irc-law.com, Novak, Tony tnovak@larsonking.com, Prowant, Bradley bprowant@larsonking.com


       Counsel,

       I have become aware of a few screen shots from certain links in Dylan Brenner’s eMDs
       record that Diana vanDerBeek will be able to show you during Friday’s inspection of his
       file. They are in the ShareFile link below. For the sake of completeness I have also
       included the medical file screenshots previously produced, along with the “table of
       contents” section that we provided prior to Diana’s deposition. Copy and paste in your
       browser to access the files.

       The additional screenshots relate to links that can be opened on the “Health Summary”
       screen. Specifically:

                 There are small boxes that open when one clicks on an item under the “Current
                 Problems” heading that show the date entered for each. See the files named HS,
                 MS, PS, SR, WS.
                 Under the “Medications” heading on the same “Health Summary” screen, the
                 medications listed from his July 2016 incarceration open to show the date the
                 medication was entered and details for each prescription. See the files named
                 Med1, Med 2, Med 3, Med 4, and Med 5.
                 Finally, there is a link under the same “Medications” heading for “potential
                 interactions” relating to the medications listed for Brenner’s July 2016 incarceration,
                 and screen shots from that link are included. See the files named “Potential
                 Interactions 1” and “Potential Interactions 2.”



       Also, please confirm who will be attending the inspection on Friday so we may notify
       security.

       Thanks.

       Carrie




       Carolin J. Nearing
       Attorney
       D 651.312.6513
       C 612.644.9049


       Larson · King, LLP
       2800 Wells Fargo Place
       30 East Seventh Street, Suite 2800
Saint Paul, Minnesota 55101
O 651.312.6500
F 651.789.4813



CONFIDENTIALITY NOTICE:
This communication constitutes an electronic communication within the meaning of the Electronic Communications Privacy Act, 18
USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message. This communication and any
files transmitted with it may contain confidential and privileged material for the sole use of the intended recipient, including confidential
attorney client communications and/or attorney work product. Receipt by anyone other than the intended recipient is not intended to
and does not constitute a loss of the confidential or privileged nature of the communications. Any review or distribution by others is
strictly prohibited. If you are not the intended recipient you must not read, use, copy, retransmit or disseminate this communication and
you are directed to immediately notify the sender by return electronic mail and delete all copies of this communication. To reply to our
email directly, send an email to: cnearing@larsonking.com
